DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/468,126) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/468,126, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Preliminary Amendment and Claim Status
The instant Office action is responsive to the preliminary amendment received November 8, 2021 (the “Amendment”).
Claims 21–40 are currently pending.  

Claimed Foreign Priority
Acknowledgment is made of (1) Applicants’ claim for foreign priority based on an application filed in China on February 7, 2021; and (2) certified copies of papers required by 37 C.F.R. § 1.55.

Information Disclosure Statement (IDS)
The IDSs filed January 18, 2022 and April 11, 2022 each comply with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDSs have been placed in the application file, and the information referred to therein has been considered.

Drawings
MPEP 608.02(g) recites “Figures showing the prior art are usually unnecessary and should be canceled. Ex parte Elliott, 1904 C.D. 103, 109 OG 1337 (Comm’r Pat. 1904).  However, where needed to understand applicant’s invention, they may be retained if designated by a legend such as ‘Prior Art.’”.
Figure 1 is described in a section of the Specification labeled “BACKGROUND.”  See Spec. ¶ 4.  Thus, Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.
37 C.F.R. § 1.84(p)(4) recites “the same reference character must never be used to designate different parts.”  See MPEP § 608.02.  
The drawings are objected to under 37 C.F.R. § 1.84(p)(4) for using a same reference character to designate different parts.  See Figs. 1–3, reference character 1 to designate user place device 1, user-side link 1, and user terminal 1; reference character 2 to designate user place device 2, user-side link 2, and user terminal 2.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
37 C.F.R. § 1.72(a) recites “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible.”
The title of the invention is objected to under § 1.72(a) for failing to be as specific as possible.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “FORWARDING KEEPALIVE PACKETS THROUGH TUNNELS.”
Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 27–30 and 36–40 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 27, line 4 should be “a user terminal, [[a]] the first forwarding device.”  Claim 36, line 7 by analogy.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 21–40 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably,
(A) claim 21, line 3, “the packets” lacks clear antecedent basis.  See MPEP § 2173.05(e).  The Examiner is uncertain as to whether “the packets” refers to (A) the received packets forwarded by a user terminal (claim 21, line 2)1; or (B) the packets of the user terminal forwarded to the first and second forwarding devices in a load balancing mode (claim 21, line 7).  See MPEP § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  
Claim 22, line 1; claim 22, line 1; claim 23, line 1; claim 31, lines 6–7; claim 32, line 1; and claim 33, line 1 by analogy.
(B) claim 21, lines 7–8, “packets of the user terminal are forwarded to the first forwarding device and the second forwarding device in the load balancing mode” is unclear which element are “in the load balancing mode” upon the user terminal forwarding the packets to the first forwarding device and the second forwarding device —the user terminal, first forwarding device, and/or the second forwarding device.  
Claim 27, lines 6–7; claim 31, lines 9–10; and claim 36, lines9–10 by analogy.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21–23, 27, 29, 31, 33, 36, and 38 are rejected under 35 U.S.C. § 103 as being obvious over Zhang (US 2018/0123872 A1; filed Dec. 23, 2017) in view of Ganash et al. (US 2014/0372567 A1; filed June 17, 2013), and in further view of Bernstein et al. (US 2016/0328251 A1; filed July 23, 2015).
Regarding claim 21, while Zhang teaches a method (fig. 2, item 200), comprises:
possessing, by a first forwarding device (fig. 2, standby controller item 202), packets (“short-interval keep-alive messages 212” at ¶ 40; the standby controller item 202 must inherently possess the short-interval keep-alive messages to send the short-interval keep-alive messages to active controller item 204 at ¶ 40), wherein the packets comprise a keepalive packet (“short-interval keep-alive messages 212” at ¶ 40), the first forwarding device is a standby forwarding device (fig. 2, standby controller item 202) corresponding to an access point (fig. 2, items 206-1, 206-2; ¶ 40), a network architecture comprises the access point, the first forwarding device and a second forwarding device (fig. 2, active controller item 204), and wherein a path (a path must inherently exist between standby controller item 202 and active controller item 204 of fig. 2) is between the first forwarding device and the second forwarding device, and packets (“heart beat . . . requests and responses can be periodically exchanged between the managed network devices 206, standby controller 202, and active controller 204 of network 200 periodically using either one or both of the data and control channels” at ¶ 40; “heartbeat messages and responses exchanged between managed network devices 206 and active controller 204 and/or standby controller 202” at ¶ 42) of the access point are forwarded to the first forwarding device and the second forwarding device; and
forwarding (“standby controller 202 can constantly monitor the status and health of active controller 204 by periodically sending short-interval keep-alive messages 212” at ¶ 40), by the first forwarding device, the keepalive packet to the second forwarding device through the path, wherein the second forwarding device is an active forwarding device (fig. 2, active controller item 204) corresponding to the user terminal,
Zhang does not teach (A) the packets possessed by the first forwarding device being received by a user terminal that forwards the packets in a load balancing mode; (B) the packets forwarded to the first forwarding device and the second forwarding device being forwarded by the user terminal in the load balancing mode; (C) the access point being a user terminal; and (D) the path being a tunnel.
(A), (B)
	Ganash teaches packets (“data packets” at ¶ 383) possessed by an element (“SC (Service Card)” at fig. 28; “one or more SCs” and “different SCs” at ¶ 383) also being packets received by an element (“LC (Line Card)” at fig. 383; “A line Card (LC)” at ¶ 383) that forwards the packets in a load balancing mode (“a line card may try to load balance between different SCs while forwarding the packets” at ¶ 383); and
	packets (“data packets” at ¶ 383) forwarded to a first element (“one or more SCs” and “different SCs” at ¶ 383 at least suggests a first “SC (Service Card)” at fig. 28) and a second element (“one or more SCs” and “different SCs” at ¶ 383 at least suggests a second “SC (Service Card)” at fig. 28) also being packets forwarded by an element (“LC (Line Card)” at fig. 383; “A line Card (LC)” at ¶ 383) in a load balancing mode (“a line card may try to load balance between different SCs while forwarding the packets” at ¶ 383).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Zhang’s packets possessed by the first forwarding device also being packets received by Zhang’s access point (fig. 2, items 206) that forwards the packets in a load balancing mode; and for Zhang’s packets forwarded to the first forwarding device and the second forwarding device also being packets forwarded by Zhang’s access point (fig. 2, items 206) in the load balancing mode as taught by Ganash since “load balancing may introduce advantages such as scalability, increased performance, and/or increased availability (e.g., in the event of a failure or failures).”  Ganash ¶ 7.
(C)
Zhang teaches a user terminal (fig. 1, items 102).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Zhang’s access point (fig. 2, items 206) to be a user terminal as taught by Zhang to “enable efficient and fast failover from an active controller to a standby controller by reducing the time to detect a link failure or a failure of a primary/active controller.”  Zhang ¶ 7.
(D)
Bernstein teaches a tunnel (“a communication tunnel between active VCMTS instance 36 and standby VCMTS instance 38” at ¶ 39).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Zhang’s path between the first forwarding device and the second forwarding device to be a tunnel as taught by Bernstein to “facilitate minimal disruption in packet flows.”  Bernstein ¶ 39.
Regarding claim 22, Zhang teaches wherein the packets further comprise data packets (“short-interval keep-alive messages 212” at ¶ 40), and the method further comprises:
forwarding, by the first forwarding device, a first data packet to the second forwarding device through the tunnel when2 the second forwarding device performs traffic statistics collection and quality of service (QoS) processing on the data packets.
Regarding claim 23, Zhang teaches wherein the packets further comprise data packets (“short-interval keep-alive messages 212” at ¶ 40), and the method further comprises:
directly forwarding, by the first forwarding device, a first data packet to a destination device of the data packet when3 the second forwarding device does not perform traffic statistics collection and quality of service (QoS) processing on the data packets. 
Regarding claim 27, while Zhang teaches a method (fig. 2, item 200), comprising:
receiving, by a second forwarding device (fig. 2, active controller item 204), packets (“short-interval keep-alive messages 212” at ¶ 40) forwarded by a first forwarding device (fig. 2, standby controller item 202) through a path (a path must inherently exist between standby controller item 202 and active controller item 204 of fig. 2), 
wherein the packets forwarded through the path comprise a keepalive packet (“short-interval keep-alive messages 212” at ¶ 40), a network architecture comprises an access point (fig. 2, items 206-1, 206-2; ¶ 40), a first forwarding device, and the second forwarding device, 
wherein the path is between the first forwarding device and the second forwarding device, 
packets (“heart beat . . . requests and responses can be periodically exchanged between the managed network devices 206, standby controller 202, and active controller 204 of network 200 periodically using either one or both of the data and control channels” at ¶ 40; “heartbeat messages and responses exchanged between managed network devices 206 and active controller 204 and/or standby controller 202” at ¶ 42) of the access point are forwarded to the first forwarding device and the second forwarding device, 
the second forwarding device is an active forwarding device (fig. 2, active controller item 204) corresponding to the access point, and the first forwarding device is a standby forwarding device (fig. 2, standby controller item 202) corresponding to the access point; and
updating, by the second forwarding device, a status (“standby controller 202 can send a notification message to the managed network elements 206 through the standby control channel 218 to indicate a controller failover” at ¶ 43; “managed network elements 206 can then synchronize with standby controller 202 and pass all traffic/communication through standby controller 202” at ¶ 43) of the access point based on the keepalive packet (“when a short-interval keep-alive response 214 is not received by standby controller 202 from active controller 204 within a predefined time, say 10 seconds, standby controller 202 can conclude that a failure of active controller 204 has occurred and standby controller 202 can send a notification message to the managed network elements 206” at ¶ 43),
Zhang does not teach (A) the packets forwarded to the first forwarding device and the second forwarding device being forwarded by the user terminal in the load balancing mode; (B) the access point being a user terminal; and (C) the path being a tunnel.
(A)
	Ganash teaches packets (“data packets” at ¶ 383) forwarded to a first element (“one or more SCs” and “different SCs” at ¶ 383 at least suggests a first “SC (Service Card)” at fig. 28) and a second element (“one or more SCs” and “different SCs” at ¶ 383 at least suggests a second “SC (Service Card)” at fig. 28) also being packets forwarded by an element (“LC (Line Card)” at fig. 383; “A line Card (LC)” at ¶ 383) in a load balancing mode (“a line card may try to load balance between different SCs while forwarding the packets” at ¶ 383).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Zhang’s packets forwarded to the first forwarding device and the second forwarding device also being packets forwarded by Zhang’s access point (fig. 2, items 206) in the load balancing mode as taught by Ganash since “load balancing may introduce advantages such as scalability, increased performance, and/or increased availability (e.g., in the event of a failure or failures).”  Ganash ¶ 7.
(B)
Zhang teaches a user terminal (fig. 1, items 102).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Zhang’s access point (fig. 2, items 206) to be a user terminal as taught by Zhang to “enable efficient and fast failover from an active controller to a standby controller by reducing the time to detect a link failure or a failure of a primary/active controller.”  Zhang ¶ 7.
(C)
Bernstein teaches a tunnel (“a communication tunnel between active VCMTS instance 36 and standby VCMTS instance 38” at ¶ 39).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Zhang’s path between the first forwarding device and the second forwarding device to be a tunnel as taught by Bernstein to “facilitate minimal disruption in packet flows.”  Bernstein ¶ 39.
Regarding claim 29, Zhang teaches wherein the packets of the user terminal comprise data packets (“short-interval keep-alive messages 212” at ¶ 40), and the method further comprises:
receiving, by the second forwarding device (fig. 2, active controller item 204), a second data packet (“heart beat/keep-alive requests and responses can be periodically exchanged between the managed network devices 206 . . . and active controller 204” at ¶ 41) of the user terminal (fig. 2, items 206-1, 206-2); and
directly forwarding, by the second forwarding device, the second data packet to a destination device (“heart beat/keep-alive requests and responses can be periodically exchanged between the managed network devices 206 . . . and active controller 204” at ¶ 41; fig. 2, items 206-1, 206-2) of the second data packet without performing traffic statistics collection and quality of service (QoS) processing (Zhang does not disclose the active controller item 204 performing traffic statistics collection and quality of service (QoS) processing) on the data packets. 
Regarding claim 31, Zhang teaches an apparatus (fig. 6, item 600), comprising: one or more processors (fig. 6, item 605); and a memory (fig. 6, item 615), configured to store one or more computer programs, wherein the one or more computer programs comprise instructions which are executable by the one or more processors to cause the apparatus to perform operations according to claim 21.  Thus, references/arguments equivalent to those present for claim 21 are equally applicable to claim 31.
Regarding claim 33, Zhang teaches wherein the packets further comprise data packets (“short-interval keep-alive messages 212” at Zhang ¶ 40) and the instructions are executable by the one or more processors to further cause the apparatus to:
directly forward a first data packet (fig. 2, item 214) to a destination device (fig. 2, active controller item 204) of the first data packet when the second forwarding device (fig. 2, active controller item 204) does not perform traffic statistics collection and quality of service (QoS) processing on the data packets (Zhang does not disclose the active controller item 204 performing traffic statistics collection and quality of service (QoS) processing).
Regarding claim 36, Zhang teaches an apparatus (fig. 6, item 600), comprising: one or more processors (fig. 6, item 605); and a memory (fig. 6, item 615), configured to store one or more computer programs, wherein the one or more computer programs comprise instructions which are executable by the one or more processors to cause the apparatus to perform operations according to claim 27.  Thus, references/arguments equivalent to those present for claim 27 are equally applicable to claim 36.
Regarding claim 38, claim 29 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 29 are equally applicable to claim 38.

Claims 28, 32, and 37 are rejected under 35 U.S.C. § 103 as being obvious over Zhang in view of Ganash, in further view of Bernstein, and in further view of Gulliford et al. (US 6,618,355 B1; filed May 7, 1999).
Regarding claim 28, while the Zhang/Ganash/Bernstein combination teaches
wherein the packets of the user terminal comprise data packets (“short-interval keep-alive messages 212” at Zhang ¶ 40), and the method further comprises:
receiving, by the second forwarding device (Zhang fig. 2, active controller item 204), a first data packet (Zhang fig. 2, short interval keep alive message item 212) forwarded by the first forwarding device (Zhang fig. 2, standby controller item 202) through the tunnel (Bernstein ¶ 39);
receiving, by the second forwarding device, a second data packet (“heart beat/keep-alive requests and responses can be periodically exchanged between the managed network devices 206 . . . and active controller 204” at Zhang ¶ 41) of the user terminal (Zhang fig. 2, items 206-1, 206-2); and
forwarding, by the second forwarding device, the second data packet to a destination device (“heart beat/keep-alive requests and responses can be periodically exchanged between the managed network devices 206 . . . and active controller 204” at Zhang ¶ 41; fig. 2, items 206-1, 206-2) based on the second data packet,
the Zhang/Ganash/Bernstein combination does not teach (A) the forwarding including forwarding the first data packet to the destination device based on the first data packet; and (B) the forwarding occurring after performing traffic statistics collection and quality of service (QoS) processing.
(A)
Zhang teaches the first data packet (fig. 2, short interval keep alive message item 212); and forwarding the second data packet to a destination device (“heart beat/keep-alive requests and responses can be periodically exchanged between the managed network devices 206 . . . and active controller 204” at Zhang ¶ 41; fig. 2, items 206-1, 206-2) based on the second data packet.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Zhang’s forwarding to also include forwarding the first data packet to the destination device based on the first data packet as taught by Zhang to “enable efficient and fast failover from an active controller to a standby controller by reducing the time to detect a link failure or a failure of a primary/active controller.”  Zhang ¶ 7.
(B)
Gulliford teaches performing traffic statistics collection (6:16–23) and QoS processing on data packets (“the data packets may be analyzed to determine a quality of service” at 14:52–54).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Zhang/Ganash/Bernstein combination’s second forwarding device to perform traffic statistics collection and QoS processing as taught by Gulliford “to provide a network which is seamless and invisible from the user’s vantage point.”  Gulliford 5:4–6.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for the forwarding to occur after  performing traffic statistics collection and QoS processing since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
Regarding claim 32, while the Zhang/Ganash/Bernstein combination teaches wherein the packets further comprise data packets (“short-interval keep-alive messages 212” at Zhang ¶ 40) and the instructions are executable by the one or more processors to further cause the apparatus to:
forward the data packets to the second forwarding device (Zhang fig. 2, active controller item 204) through the tunnel (Bernstein ¶ 39),
the Zhang/Ganash/Bernstein combination does not teach the forwarding occurring when the second forwarding device performs traffic statistics collection and quality of service (QoS) processing on the data packets.
Gulliford teaches performing traffic statistics collection (6:16–23) and QoS processing on data packets (“the data packets may be analyzed to determine a quality of service” at 14:52–54).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Zhang/Ganash/Bernstein combination’s second forwarding device to perform traffic statistics collection and QoS processing on the data packets as taught by Gulliford “to provide a network which is seamless and invisible from the user’s vantage point.”  Gulliford 5:4–6.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for the forwarding to occur when the second forwarding device performs traffic statistics collection and QoS processing on the data packets since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
Regarding claim 37, claim 28 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 28 are equally applicable to claim 37.

Allowable Subject Matter
Claim 24 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 21.  
Claim 25 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 21 and intervening claim 24.
Claim 26 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 21.
Claim 30 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 27.
Claim 34 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 31.  
Claim 35 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 31.  
Claim 39 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 36.
Claim 40 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of base claim 36.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20150301912-A1; US-20070064698-A1; US-8693313-B2; US-20210409288-A1; US-20200007465-A1; CN-103370903-A; ES-2429396-A2; English translation of CN-103370903-A; and English translation of ES-2429396-A2.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes although the limitation “wherein the packets comprise a keepalive packet” immediately follows “packets forwarded by a user terminal in a load balancing mode,” method steps are not ordinarily construed to require an order unless they expressly or implicitly require performance in that order.  Altiris v. Symantec Corp., 318 F.3d 1363, 1369 (Fed. Cir. 2003) (citing Interactive Gift Express, Inc. v. CompuServe Inc., 256 F.3d 1323 (Fed. Cir. 2001)).  Here, the Examiner finds the claim language itself from claim 22 and the Specification does not limit the packets comprising the keepalive packet (claim 21, line 3) to be only the received packets forwarded by a user terminal in a load balancing mode (claim 21, lines 2–3).
        2 The forwarding method-step is conditional and, therefore, need not be satisfied to meet claim 22.  See Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792, at *3–5 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met) (available at https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf; last visited June 13, 2022); see also MPEP § 2111.04(II) (citing Schulhauser).
        3 The forwarding method-step is conditional and, therefore, need not be satisfied to meet claim 23.  See Schulhauser at *3–5; see also MPEP § 2111.04(II) (citing Schulhauser).